ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_06_FR.txt.                       183 	




                              DÉCLARATION DE M. LE JUGE AD HOC DAUDET



                         Efforts du Qatar en vue d’un règlement judiciaire — Seconde exception
                      préliminaire non examinée par la Cour — Article 22 de la CIEDR — Rôle du
                      Comité de la CIEDR — Accord avec le raisonnement et la décision de la Cour sur
                      la première exception préliminaire — Distinction entre « origine nationale » et
                      « nationalité » — Incompétence ratione materiae — Intérêt du caractère obligatoire
                      de l’ordonnance en indication de mesures conservatoires — Caractère exclusivement
                      préliminaire de la première exception — Procédure de conciliation — Règlement
                      diplomatique du litige.

                         1. La Cour a déjà eu à connaître du contexte factuel dans lequel se situe
                      la présente affaire (voir arrêt, par. 26 et suiv.) non seulement à l’occasion de
                      son ordonnance en indication de mesures conservatoires à la demande du
                      Qatar (Application de la convention internationale sur l’élimination de toutes
                      les formes de discrimination raciale (Qatar c. Emirats arabes unis), mesures
                      conservatoires, ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II),
                      p. 406) mais aussi dans le cadre de ses arrêts du 14 juillet 2020 relatifs à
                      l’Appel concernant la compétence du Conseil de l’OACI en vertu de l’ar-
                      ticle 84 de la convention relative à l’aviation civile internationale (Arabie
                      saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar) et l’Appel
                      concernant la compétence du Conseil de l’OACI en vertu de l’article II, sec-
                      tion 2, de l’accord de 1944 relatif au transit des services aériens internatio-
                      naux (Bahreïn, Egypte et Emirats arabes unis c. Qatar) (C.I.J. Recueil 2020,
                      p. 93‑95 et 184-186, par. 21-26). C’est dire que le Qatar a eu à cœur de
                      chercher à régler pacifiquement et par les voies de droit un différend aux
                      conséquences particulièrement lourdes pour lui l’opposant à ses voisins de
                      la région du Golfe à la suite des violations alléguées par ces derniers, à
                      son encontre, des accords de Riyad de 2013 et 2014, et de son prétendu
                      soutien au terrorisme international.
                         2. La saisine de la Cour n’était pas possible par la voie du compromis
                      à l’évidence exclu par les Parties ; quant à la déclaration de l’article 36,
                      paragraphe 2, du Statut de la Cour, aucune d’elles n’y avait souscrit. Res-
                      tait la formule de la clause compromissoire inscrite dans un traité. L’ar-
                      ticle 22 de la CIEDR répondant à cette condition, cette convention est
                      apparue comme étant la seule base possible de compétence pour fonder la
                      requête du Qatar. Mais en l’espèce sa mise en œuvre n’allait pas de soi et
                      les Emirats arabes unis ne s’y sont pas trompés en déposant des excep-
                      tions préliminaires d’incompétence de la Cour.
                         3. Les deux exceptions préliminaires plaidées par les Emirats arabes
                      unis (qui en avaient initialement déposé trois) étaient indépendantes l’une
                      de l’autre. Selon sa jurisprudence rappelée au paragraphe 114 de son
                      arrêt, la Cour ayant retenu la première, elle n’a pas estimé néces-

                      116




6 Ord_1221.indb 228                                                                                        4/08/22 08:26

                      184 	           application de la ciedr (décl. daudet)

                      saire ­d’examiner la seconde relative à la procédure de l’article 22 de la
                      CIEDR.
                         4. Si elle avait traité de cette exception, je me serais prononcé en faveur
                      de son rejet. Au vu des éléments du dossier, j’estime en effet que le Qatar
                      a poussé la négociation préalable requise pour saisir la Cour internatio-
                      nale de Justice jusqu’à un point où sa poursuite est apparue vaine et
                      conduisait à une « impasse » (Application de la convention internationale
                      sur l’élimination de toutes les formes de discrimination raciale (Qatar
                      c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet
                      2018, C.I.J. Recueil 2018 (II), p. 419, par. 36 ; Application de la conven-
                      tion internationale sur l’élimination de toutes les formes de discrimination
                      raciale (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                      C.I.J. Recueil 2011 (I), p. 130, par. 150). La réalisation de cette seule
                      condition préalable suffisait à établir la compétence de la Cour puisque
                      l’autre condition préalable inscrite à l’article 22, à savoir l’utilisation des
                      procédures prévues par la CIEDR en ses articles 11 à 13, ne présente pas
                      un caractère cumulatif avec la première mais bien alternatif, ainsi qu’en a
                      récemment décidé la Cour (Application de la convention internationale
                      pour la répression du financement du terrorisme et de la convention interna-
                      tionale sur l’élimination de toutes les formes de discrimination raciale
                      (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                      C.I.J. Recueil 2019 (II), p. 600, par. 113).
                         5. Le Qatar a pourtant eu recours à cette deuxième procédure de l’ar-
                      ticle 22 débouchant sur une conciliation. Il l’a fait avant même de saisir la
                      Cour et de manière indépendante de cette saisine puisqu’elle n’en consti-
                      tuait pas une condition préalable déjà remplie par l’échec des négocia-
                      tions, en sorte que les deux procédures, devant la Cour et devant les
                      organes de la CIEDR, se sont poursuivies de manière parallèle. Les Emi-
                      rats arabes unis, qui ont retiré à l’audience leur troisième exception préli-
                      minaire par laquelle cet « abus de procédure » du Qatar devait conduire à
                      « l’irrecevabilité des demandes » de ­celui-ci (exceptions préliminaires des
                      Emirats arabes unis, vol. I, par. 238), ont néanmoins plaidé que le Qatar
                      aurait dû surseoir à la saisine de la Cour tant que la procédure de conci-
                      liation de la CIERD n’était pas achevée.
                         6. Les différends portés devant la Cour ne sont jamais mineurs — et
                      certainement pas celui‑ci, qui dure depuis le 5 juin 2017. Le désir des deux
                      Parties qu’il prenne fin ne fait pas de doute, mais on peut comprendre le
                      souci particulier du Qatar que ce soit au plus tôt. Je vois donc dans la
                      poursuite de ces deux procédures parallèles un moyen d’y aider et je ne
                      perçois pas d’inconvénient et moins encore d’irrégularité à cette situation
                      dès lors que les procédures se déroulent devant deux organes différents et
                      avec des effets différents. Dans un cas, la Cour, « organe judiciaire princi-
                      pal des Nations Unies », qui rend aujourd’hui un arrêt ayant le caractère
                      de res judicata, dans l’autre, un organe de conciliation qui peut, sur la
                      base du droit international, offrir une solution à un différend soumise à la
                      libre acceptation des Parties. La Cour s’étant aujourd’hui déclarée incom-
                      pétente, et le Comité de la CIEDR ayant, le 17 août 2019, accepté de

                      117




6 Ord_1221.indb 230                                                                                     4/08/22 08:26

                      185 	           application de la ciedr (décl. daudet)

                      recevoir la demande du Qatar fondée sur l’article 11 de la convention et
                      de constituer une commission de conciliation prévue à l’article 12. ­Celle-ci
                      est entrée en fonctions le 1er mai 2020, il est donc désormais possible que
                      la commission de conciliation de la CIERD trouve une solution, tout en
                      ayant à l’esprit la décision de la Cour.
                         7. La Cour s’est déclarée incompétente en retenant la première excep-
                      tion préliminaire des Emirats arabes unis. Je regrette infiniment que, de ce
                      fait, elle ne puisse trancher ce différend et, peut‑être, donner au Qatar la
                      possibilité d’être rétabli dans ses droits dont, personnellement, je pense
                      qu’il a été privé par les Emirats arabes unis.
                         8. J’ai néanmoins voté en faveur de l’incompétence de la Cour car je
                      partage totalement les motifs de l’arrêt. En particulier, la position expri-
                      mée par la Cour dans son interprétation de l’article premier, paragraphe 1,
                      de la CIEDR aboutissant à considérer que « l’origine nationale » qui s’y
                      trouve inscrite est distincte de la « nationalité » qui n’y figure pas, que
                      l’origine nationale n’englobe pas la nationalité et que les deux notions ne
                      sont pas équivalentes ou interchangeables, ni dans l’esprit ni dans la
                      lettre. J’ai partagé ce point de vue car j’ai estimé en toute conscience que
                      telle était l’interprétation correcte en droit de l’article premier, para-
                      graphe 1, et que cette considération prévalait donc sur toute autre.

                         9. Je rappelle toutefois que, par l’ordonnance de 2018 (Application de la
                      convention internationale sur l’élimination de toutes les formes de discrimi-
                      nation raciale (Qatar c. Emirats arabes unis), mesures conservatoires,
                      ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 433, par. 79) en
                      faveur de laquelle j’ai voté, la Cour a indiqué les mesures conservatoires
                      les plus importantes parmi celles qui ont été demandées par le Qatar. Or,
                      depuis l’arrêt de principe LaGrand ((Allemagne c. Etats-Unis d’Amé-
                      rique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109) suivi par une jurispru-
                      dence constante (voir Activités armées sur le territoire du Congo (Répu-
                      blique démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005,
                      p. 258, par. 263 ; Certaines activités menées par le Nicaragua dans la région
                      frontalière (Costa Rica c. Nicaragua), mesures conservatoires, ordonnance
                      du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 26‑27, par. 84 ; Application de
                      la convention internationale sur l’élimination de toutes les formes de discri-
                      mination raciale (Qatar c. Emirats arabes unis), mesures conservatoires,
                      ordonnance du 23 juillet 2018, C.I.J. Recueil 2018 (II), p. 433, par. 77),
                      l’ordonnance de la Cour indiquant des mesures conservatoires a un carac-
                      tère obligatoire. Cette situation a donc permis au Qatar d’être rétabli
                      dans une partie importante de ses droits, sous réserve de la bonne exécu-
                      tion de l’ordonnance par les Emirats arabes unis.
                         10. Je me suis aussi longuement interrogé sur la question de savoir si la
                      question de l’interprétation de l’article premier, paragraphe 1, avait ou
                      non un caractère exclusivement préliminaire. On peut souvent trouver des
                      liens, plus ou moins distendus, entre la compétence et le fond. L’interpré-
                      tation de ce qui détermine la compétence nécessite fréquemment d’analy-
                      ser des éléments de fait ou de preuve qui relèvent du fond, la question

                      118




6 Ord_1221.indb 232                                                                                    4/08/22 08:26

                      186 	           application de la ciedr (décl. daudet)

                      posée ne revêtant alors pas un caractère exclusivement préliminaire. Tel
                      ne me semble pas être ici le cas. La nationalité est une notion bien connue
                      en droit international et la définir par rapport à l’origine nationale pour
                      dire si, en inscrivant l’une et pas l’autre à l’article premier, paragraphe 1,
                      de la CIEDR, on entend ou non les deux à la fois est une question pure-
                      ment juridique et abstraite à laquelle, pour y répondre, il n’est pas besoin
                      d’examiner quoi que ce soit au fond. J’ai donc estimé qu’il y aurait un
                      artifice à considérer que la question n’avait pas un caractère exclusive-
                      ment préliminaire.
                         11. Au total, par conséquent, la décision de la Cour est à mes yeux
                      parfaitement fondée du point de vue juridique. Pour rigoureuse qu’elle
                      puisse sembler, elle est la simple et seule possible application du droit
                      international. Bien évidemment, je ne la lis pas comme une justification
                      des actions entreprises par les Emirats arabes unis à l’encontre du Qatar
                      dont nombre d’entre elles constituent des violations des droits de l’homme
                      selon plusieurs conventions internationales. Mais en l’espèce, la CIEDR
                      était celle qui, sans comporter de réserves des deux Etats, contenait une
                      clause compromissoire permettant de saisir la Cour. Elle seule pouvait
                      donc être invoquée comme je l’ai dit ci‑dessus (par. 2). Il aurait alors
                      éventuellement appartenu à la commission de conciliation de proposer
                      une solution à la suite de l’arrêt de la Cour.
                         12. Cette possibilité avait d’ailleurs reçu l’assentiment des Emirats
                      arabes unis dont l’ambassadeur déclarait lors de l’audience de clôture :
                      « We will engage in good faith with the Conciliation Commission even if
                      you find in our favour on the issue of nationality » (CR 2020/8, p. 42,
                      par. 8 (AlNaqbi)).
                         13. Cependant, quelques semaines plus tard, un processus de réconci-
                      liation a été initié entre les pays du Golfe. On se réjouira que tous les dif-
                      férends doivent ainsi se régler pacifiquement au moment même où la
                      Cour rend son arrêt qui, faut-il le rappeler, ne concerne que sa compé-
                      tence, sans examen du fond d’un différend dont l’extinction par les Etats
                      eux-mêmes est annoncée dans le cadre d’une sérénité retrouvée.


                      (Signé) Yves Daudet.




                      119




6 Ord_1221.indb 234                                                                                    4/08/22 08:26

